                                      United States Bankruptcy Court
                                           District of Arizona
In re:                                                                                  Case No. 19-15879-MCW
MARIA CASTRO                                                                            Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0970-2           User: admin                  Page 1 of 2                   Date Rcvd: Dec 24, 2019
                               Form ID: 309I                Total Noticed: 39


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 26, 2019.
db             +MARIA CASTRO,    5644 WEST TONOPAH DRIVE,    GLENDALE, AZ 85308-9106
aty            +ADAM B. NACH,    LANE & NACH, P.C.,    2001 East Campbell, Suite 103,    PHOENIX, AZ 85016-5573
tr             +EDWARD J. MANEY,    101 N. FIRST AVE., SUITE 1775,     PHOENIX, AZ 85003-1927
15894527       +AT&T/DIRECT TV,    PO BOX 1259,    DEPT 98696,    OAKS PA 19456-1259
15894529        CHASE,    PO BOX 78420,    PHOENIX AZ 85062-8420
15894530        CHASE,    MAIL CODE LA4-6475,    MONROE LA 71203
15894531        CHASE VISA,    PO BOX 6294,    CAROL STREAM IL 60197-6294
15894534        CITI COSTCO VISA,    PO BOX 78019,    PHOENIX AZ 85062-8019
15894538       +DESERT FINANCIAL CREDIT UNION,     PO BOX 790406,    SAINT LOUIS MO 63179-0406
15894539        DISCOVER,    PO BOX 51908,    LOS ANGELES CA 90051-6208
15894540       +DONALD PENA,    7714 NORTH 86TH LANE,    GLENDALE AZ 85305-3912
15894543        HSBC GOLD MASTERCARD/BANK USA,     PO BOX 4857,    CAROL STREAM IL 60197-4657
15894546        LOVE LOFT CREDIT CARDS,     PO BOX 659450,   SAN ANTONIO TX 78265-9450
15894547       +LYNTON KOTZIN TRUSTEE,     C/O LANE & NACH,    2001 EAST CAMPBELL #103,   PHOENIX AZ 85016-5573
15897133       +Lynton L. Kotzin,    c/o Lane & Nach, P.C.,     2001 E. Campbell Ave., Ste. 103,
                 Phoenix, AZ 85016-5573
15894554        WELLS FARGO CARD SERVICES/AMERICAN EXPRE,      PO BOX 51193,   LOS ANGELES CA 90051-5493
15894557        WOLD MASTERCARD/SAMS CLUB/SYNCH,     PO BOX 960015,    ORLANDO FL 32896-0015

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: anewdelman@adnlaw.net Dec 24 2019 21:53:05        ALLAN 1 NEWDELMAN,
                 ALLAN D NEWDELMAN PC,    80 E. COLUMBUS AVE.,    PHOENIX, AZ 85012
smg             EDI: AZDEPREV.COM Dec 25 2019 02:48:00       AZ DEPARTMENT OF REVENUE,     BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
15894526       +EDI: AZDEPREV.COM Dec 25 2019 02:48:00       ARIZONA DEPARTMENT OF REVENUE,
                 TAX BANKRUPTCY & COLLECTIONS,    2005 NORTH CENTRAL AVENUE,      PHOENIX AZ 85004-1592
15894528        EDI: CAPITALONE.COM Dec 25 2019 02:48:00       CAPITAL ONE,    PO BOX 60599,
                 CITY OF INDUSTRY CA 91716-0599
15894533       +EDI: CITICORP.COM Dec 25 2019 02:48:00       CITI ADVANTAGE/CITICARDS,     PO BOX 6500,
                 SIOUX FALLS SD 57117-6500
15894532        EDI: CITICORP.COM Dec 25 2019 02:48:00       CITI ADVANTAGE,    PO BOX 78045,
                 PHOENIX AZ 85062-8045
15894535        EDI: CITICORP.COM Dec 25 2019 02:48:00       CITI REWARDS CARD,     PO BOX 78045,
                 PHOENIX AZ 85062-8045
15894536        E-mail/Text: CreditAssistanceBK@desertfinancial.com Dec 24 2019 21:56:14          DESERT FINANCIAL,
                 PO BOX 2945,   PHOENIX AZ 85062-2945
15894537        E-mail/Text: CreditAssistanceBK@desertfinancial.com Dec 24 2019 21:56:14
                 DESERT FINANCIAL CREDIT UNION,    PO BOX 2945,    PHOENIX AZ 85062-2945
15898824        E-mail/Text: CreditAssistanceBK@desertfinancial.com Dec 24 2019 21:56:14
                 Desert Financial FCU,    PO Box 2945,   Phoenix, AZ 85062-2945
15894541        E-mail/Text: bknotice@ercbpo.com Dec 24 2019 21:55:35        ERC,    PO BOX 23870,
                 JACKSONVILLE FL 32241-3870
15894542       +EDI: HFC.COM Dec 25 2019 02:48:00      HSBC,    PO BOX 9,    BUFFALO NY 14240-0009
15894544        EDI: IRS.COM Dec 25 2019 02:48:00      INTERNAL REVENUE SERVICE,
                 CENTRALIZED INSOLVENCY OPERATIONS,    PO BOX 7346,    PHILADELPHIA PA 19101-7346
15894548        EDI: TSYS2.COM Dec 25 2019 02:48:00      MACYS,    PO BOX 8058,     MASON OH 45040-8058
15894549        E-mail/Text: bnc@nordstrom.com Dec 24 2019 21:55:12       NORDSTROM,     PO BOX 79139,
                 PHOENIX AZ 85062-9139
15894550       +E-mail/Text: bnc@nordstrom.com Dec 24 2019 21:55:12       NORDSTROM,     PO BOX 6555,
                 ENGLEWOOD CO 80155-6555
15896641       +EDI: PRA.COM Dec 25 2019 02:48:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
15894551        EDI: WFNNB.COM Dec 25 2019 02:48:00      TOTAL REWARDS VISA/CEASARS,      PO BOX 659584,
                 SAN ANTONIO TX 78265-9584
15894553        EDI: WFNNB.COM Dec 25 2019 02:48:00      VICTORIAS SECRET,     PO BOX 659728,
                 SAN ANTONIO TX 78265-9728
15894555        EDI: WFFC.COM Dec 25 2019 02:48:00      WELLS FARGO VISA,     PO BOX 51193,
                 LOS ANGELES CA 90051-5493
15894556        EDI: WFFC.COM Dec 25 2019 02:48:00      WELLS FARGO VISA/CARD SERVICES,      PO BOX 10347,
                 DES MOINES IA 50306-0347
15894558       +E-mail/Text: bankruptcydept@wyn.com Dec 24 2019 21:55:58        WYNDAM VACATION RESORTS,
                 10750 WEST CHARLESTON BLVD,    SUITE 130,    LAS VEGAS NV 89135-1049
                                                                                                TOTAL: 22

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15894545        LA FITNESS
15894552        VERIZON
cr*            +Lynton L. Kotzin,   c/o Lane & Nach, P.C.,   2001 E. Campbell Ave., Ste. 103,
                 Phoenix, AZ 85016-5573
cr*            +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTALS: 2, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.
      Case 2:19-bk-15879-MCW Doc 14 Filed 12/24/19 Entered 12/26/19 22:19:13                            Desc
                           Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2                  User: admin                        Page 2 of 2                          Date Rcvd: Dec 24, 2019
                                      Form ID: 309I                      Total Noticed: 39


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 26, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 24, 2019 at the address(es) listed below:
              ADAM B. NACH    on behalf of Creditor Lynton L. Kotzin adam.nach@lane-nach.com,
               tturner@lane-nach.com,danica.kolb@lane-nach.com,deborah.mckernan@lane-nach.com
              ALLAN 1 NEWDELMAN    on behalf of Debtor MARIA CASTRO anewdelman@adnlaw.net
              EDWARD J. MANEY    courtecf@maney13trustee.com
              U.S. TRUSTEE    USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                              TOTAL: 4




        Case 2:19-bk-15879-MCW Doc 14 Filed 12/24/19 Entered 12/26/19 22:19:13                                                 Desc
                             Imaged Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1                 MARIA CASTRO                                                           Social Security number or ITIN    xxx−xx−3976

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        District of Arizona
                                                                                                Date case filed for chapter 13 12/19/19
Case number:          2:19−bk−15879−MCW



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Your case could be dismissed if you do not file the required documents, fail to
appear at the meeting of creditors, failure to file required tax returns or if you do not provide photo identification and
proof of social security number to the trustee at the meeting.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)


To protect your rights, consult an attorney. The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         MARIA CASTRO

2. All other names used in the
   last 8 years
                                              5644 WEST TONOPAH DRIVE
3. Address                                    GLENDALE, AZ 85308
                                              ALLAN 1 NEWDELMAN                                             Contact phone 602−264−4550
4. Debtor's  attorney
   Name and address
                                              ALLAN D NEWDELMAN PC
                                              80 E. COLUMBUS AVE.
                                                                                                            Email: anewdelman@adnlaw.net

                                              PHOENIX, AZ 85012

5. Bankruptcy trustee                         EDWARD J. MANEY                                               Contact phone 602−277−3776
     Name and address                         101 N. FIRST AVE., SUITE 1775                                 Email: service@maney13trustee.com
                                              PHOENIX, AZ 85003

6. Bankruptcy clerk's office                                                                                Office Hours:
     Documents in this case may be filed                                                                    8:30 am − 4:00 pm Monday−Friday
     at this address.                         U.S. Bankruptcy Court, Arizona
     You may inspect all records filed in     230 North First Avenue, Suite 101
     this case at this office or online at    Phoenix, AZ 85003−1727
                                                                                                            Contact Phone: (602) 682−4000
      www.pacer.gov.
                                                                                                            Date: 12/24/19
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1




   Case 2:19-bk-15879-MCW Doc 14 Filed 12/24/19 Entered 12/26/19 22:19:13                                                                        Desc
                        Imaged Certificate of Notice Page 3 of 4
Debtor MARIA CASTRO                                                                                                        Case number 2:19−bk−15879−MCW

7. Meeting of creditors
    Debtors must attend the meeting to     February 5, 2020 at 10:00 AM                                      Location:
    be questioned under oath. In a joint
    case, both spouses must attend.                                                                          US Trustee Meeting Room, 230 N. First
    Creditors may attend, but are not      The meeting may be continued or adjourned to a later
    required to do so.                     date. If so, the date will be on the court docket.                Avenue, Suite 102, Phoenix, AZ
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 4/6/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 2/27/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 6/16/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Deadline for holder(s) of a claim secured by a security interest in the debtor's principal residence (Rule
                                           3002(c)(7)(A): 70 days from Case Filed Date.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has not filed a plan as of this date. A copy of the plan and a notice of the hearing on confirmation will
                                           be sent separately.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2




   Case 2:19-bk-15879-MCW Doc 14 Filed 12/24/19 Entered 12/26/19 22:19:13                                                                              Desc
                        Imaged Certificate of Notice Page 4 of 4
